DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
Response to Amendment
This Office Action is in response to the amendments filed in the RCE on 08/12/2022, as directed by the Final Rejection on 05/13/2022. Claims 80, 92 and 94 are amended. Claims 80-102 are pending in the instant application.
Response to Arguments
Applicant’s arguments, see Pages 6-9 of Remarks, filed 08/12/2022, with respect to the rejections of claim 80 have been fully considered and are persuasive.  The rejections of claims 80-93 has been withdrawn. 
Applicant’s arguments, see Pages 10-12 of Remarks, filed 08/12/2022, with respect to the rejection(s) of claim(s) 94-102 under 35 U.S.C have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Murray (U.S Patent No. 5,367,604 A) in view of Jackson (WO 2015/038014 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 94-102 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (U.S Patent No. 5,367,604 A) in view of Jackson (WO 2015/038014 A1).
Regarding claim 94, Murray discloses a respiratory humidification system with reverse flow detection, the system comprising: a humidifier including: an inlet (inlet 4, see Fig. 1 and Col. 5 lines 50-55), an outlet (outlet 6, see Fig. 1 and Col. 5 lines 50-55), and a humidifier heat source to heat a liquid to humidify gases provided by a gases source to the inlet (heating element 22, see Fig. 1 and Col. 4 lines 56-66; also see Col. 1 lines 33-47; also see Col. 8 lines 22-29, a gases source may be provided at the inlet to provide respiratory gas flow to the patient), when in use, the humidifier configured to provide the humidified gases to a user via an inspiratory conduit configured to be coupled with the outlet (tube or conduit 66, see Fig. 5 and Col. 8 lines 22-29), wherein the gases source, humidifier, and inspiratory conduit are configured to form at least a part of a breathing circuit (see Col. 8 lines 13-29 and Fig. 5, gas from a ventilator or gas source is brought into the inlet, humidified via the heating element within the liquid and then inspired via conduit 66 which connects the humidifier to a patient); a single directional-specific flow sensor to indicate a direction of gases flow (see Figs. 1-3, combination 26 which includes temperature probes 50 and 34; also see Col. 7 lines 17-35, the combination 26 may detect backwards flow based on a difference in temperature at the inlet and outlet of the humidifier; It is noted that since the combination 26 forms a unitary structure with the temperature probes and uses the measurements to determine an indication of the flow direction, combination 26 is considered a single-unit flow sensor, and detects direction-specific flow based on the temperature differential).
Murray is silent regarding a controller, the controller in electrical communication with the single directional-specific flow sensor, the controller configured to output an indication when reverse flow conditions are detected based at least in part on data measured by the single directional- specific flow sensor.
However, Murray teaches a controller in electrical communication with the probes of the single directional-specific flow sensor (see Col. 7 lines 36-44 and Col. 10 lines 22-32; also see Col. 6 lines 43-52).
Jackson also teaches a controller, the controller in electrical communication with a flow sensor, the controller configured to output an indication when reverse flow conditions are detected based at least in part on data measured by the flow sensor (see Paragraph 0248, 0252 and 0075, the sensor probe thermistors can provide an indication of temperature or flow to the controller, which determines and sets flags for detected reverse flow).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Murray to include a controller in communication with the flow sensor to output an indication of detected reverse flow conditions, such as that taught by Murray and Jackson, in order to allow the system to monitor, record, or display reverse flow conditions (see Jackson Paragraph 0264) and to provide heating and humidification in sync with the breathing/exhalation of the patient (see Murray Col. 7 lines 24-35).
Regarding claim 95, the modified device of Murray discloses the device of claim 94.
Jackson further discloses wherein the controller is configured to alert a user of an indication of reverse flow conditions (Paragraph 0264-0265), or based upon a determination that a reverse flow condition is detected, to output an indication that connections to the humidifier are likely incorrect (see Paragraphs 0264-0265), or one or more of an audible alarm, indicator light, text message, images, instructions for resolving the reverse flow conditions (see Paragraphs 0264-0265, the system may cause a warning, alarm, notification or similar notice to signal to the user that the conduits are potentially disconnected or connected incorrectly).
Regarding claim 96, the modified device of Jackson discloses the device of claim 94.
Murray is silent regarding a counter to count every time an indication of reverse flow conditions is detected.
However, Jackson teaches wherein the controller is configured to track when a reverse flow condition is detected (The controller may track and the setting of a reverse flow flag indicative of detected reverse flow conditions; see Paragraph 0255, 0264 and Figs. 30A-C) and further teaches wherein multiple different flow conditions may indicate that the flow of gases is abnormal and may be indicative of reverse flow (see Paragraphs 0251, 0253-0254; The increased heating from the outlet to the inlet or a stark reduction in the normal direction of flow may be indicative of reverse flow).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Murray to set a number of flags indicative of possible reverse flow conditions and to track the flags with a counter every time an indication of reverse flow conditions is detected, such as that taught by Jackson, in order to determine if the humidification system is connected incorrectly based on several detected flow conditions (see Paragraph 0264 for example).
Regarding claim 97, the modified device of Murray discloses the device of claim 96.
Murray is silent regard wherein the counter comprises a timer and the controller is configured to detect a length of time an indication of reverse flow conditions exists
However, Jackson discloses wherein the controller detects a length of time of an indication of reverse flow conditions (see Paragraph 0252, the controller can detect a threshold reduction in flow, such as 40-60% over a set period of time before setting a flag as a possible indication of reverse flow).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Murray to have included a timer with the controller to detect a length of time an indication of reverse flow conditions, such as that taught by Jackson, in order to set an abnormal or reverse flow flag only after a predetermined period of time has been reached (Paragraph 0252; also see Paragraph 0253 and 0264, flow conditions that are opposite that of the expected values trigger an indication of abnormal and/or reversed flow). 
Regarding claim 98, the modified device of Murray discloses the device of claim 96.
Jackson further teaches wherein the controller is configured to disable the counter every time a normal flow condition is detected (see Paragraph 0258, if a flag is sent indicative possible reverse flow conditions, a follow-up test may indicate normal flow and the flag may be removed while normal operations are resumed).
Regarding claim 99, the modified device of Murray discloses the device of claim 97.
Jackson further teaches wherein the controller is configured to use the timer incrementally up to a threshold such that an alert is generated upon the threshold being reached or exceeded (see Paragraph 0252, the timer is used to track a detected reduction in flow over a predetermined time period threshold, if the change in pressure exceeds the limit within the timeframe, the humidification system may signal a sudden decrease in flow).
Regarding claim 100, the modified device of Murray discloses the device of claim 94.
Jackson further teaches wherein the controller is configured to, based on a determination that reverse flow conditions are not detected to begin a new therapy or to continue a current therapy (see Paragraph 0264, if the flow of gases is as expected, the normal therapy can be continued; also see Fig. 30A, if there is no change in flow or temperature, the normal flow mode is continued).
Regarding claim 101, the modified device of Murray discloses the device of claim 94.
Murray further discloses wherein the humidifier comprises a water chamber (liquid compartment 16, see Fig. 1; the chamber is bounded by microporous wall 18), the humidifier heat source comprises a heater plate (Col. 4 lines 58-66 and Fig. 1, the heating element is formed as a single layer disc), and the inlet and outlet comprise a chamber inlet and a chamber outlet, respectively (see Fig. 1, the inlet and outlet comprise an inlet and outlet to the humidifier chamber, respectively).
Regarding claim 102, the modified device of Murray discloses the device of claim 94.
Murray further discloses one or more gases of the gases source (see Col. 8 lines 22-29, inlet 4 is connected to a source of gases such as a ventilator machine which provides gas flow to be inhaled by a patient through outlet 6), the inspiratory conduit (inspiratory tube or conduit 66, see Col. 8 lines 22-29), an expiratory conduit (see Fig. 5, expiratory tube or conduit 62, see Col. 8 lines 22-24).
Allowable Subject Matter
Claims 80-93 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 80, the closest prior art of record is Murray (U.S Patent No. 5,367,604 A) in view of Jackson (WO 2015/038014 A1) and Cheung (U.S 2015/0048530 A1).
Jackson and Cheung and Murray each disclose humidifier assemblies with thermistors positioned within the breathing circuit, which compare the values obtained by the thermistors across different points of the humidifier circuit to determine an indication of flow conditions. Cheung specifically considers the power dissipation curves of the thermistors, but this measurement is only used to determine a relative increase in humidity across the humidifier, as the difference between dry air and humid air pulls heat from the two thermistors at different rates. Jackson and Murray both use a plurality of thermistor sensors within the humidifier circuit to sense a difference in temperature at different points to determine an indication of reverse flow conditions, as thermistors measuring a temperature increase in the direction of the patient end to the gas supply end/upstream toward the humidifier indicates that the gas flow is opposite that of normal. Such temperature values are not converted or equated with a value of flow rate or with a power dissipation value. In contrast, the devices of the instant application arrives at an indication of reverse flow conditions based on flow rate and/or power dissipation obtained from such sensors/thermistors. The prior art also does not teach or suggest taking temperature values or power dissipation values and converting them into flow rate values across a humidifier. 
As such, it is found that one having ordinary skill in the art before the effective filing date of the claimed invention would not have arrived at the limitations of the instant application without impermissible hindsight reasoning or arbitrary reconstruction of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785